                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE

  GREGORY WAYNE LEAKE,                               )
                                                     )
                 Plaintiff,                          )
                                                     )
  v.                                                 )       No.     2:19-CV-82-TAV-CRW
                                                     )
  JAMES HARVILLE,                                    )
                                                     )
                 Defendant.                          )


                                   MEMORANDUM OPINION

         This is a prisoner’s pro se complaint for violation of 42 U.S.C. § 1983. Now before

  the Court is Defendant Sheriff Harville’s motion for summary judgment based on the

  assertion that he did not violate Plaintiff’s constitutional rights1 [Doc. 23]. In support

  thereof, Defendant Sheriff Harville filed his own declaration [Doc. 23-1 p. 1–3], Plaintiff’s

  booking report [Id. at 5–6], and a sworn copy of Plaintiff’s kiosk jail requests [Id. at 1–2,

  7–21]. Plaintiff has not filed a response, and his time for doing so has passed [Doc. 25

  p. 1]. Thus, Plaintiff waived any opposition to this dispositive motion [Id.]. Elmore v.

  Evans, 449 F. Supp. 2, 3 (E.D. Tenn. 1976), aff’d mem. 577 F.2d 740 (6th Cir. 1978); E.D.

  Tenn. LR 7.2. For the reasons set forth below, this motion [Doc. 23] will be GRANTED.




         1
            Defendant Sheriff Harville also asserts that he is entitled to summary because (1) he is
  entitled to qualified immunity and (2) Plaintiff did not exhaust his administrative remedies
  [Doc. 23 p. 1; Doc. 24 p. 5–7]. But as he has established that he is entitled to summary judgment
  because he did not violate Plaintiff’s constitutional rights, the Court will not reach these arguments.




Case 2:19-cv-00082-TAV-CRW Document 28 Filed 03/16/21 Page 1 of 5 PageID #: 140
  I.    STANDARD

        Rule 56(a) of the Federal Rules of Civil Procedure provides that “[t]he court shall

  grant summary judgment if the movant shows that there is no genuine dispute as to any

  material fact and the movant is entitled to judgment as a matter of law.” In ruling on a

  motion for summary judgment, the court must draw all reasonable inferences in favor of

  the nonmoving party. McLean v. 988011 Ontario Ltd., 224 F.3d 797, 800 (6th Cir. 2000).

  As such, the moving party has the burden of conclusively showing the lack of any genuine

  issue of material fact. Smith v. Hudson, 600 F.2d 60, 63 (6th Cir. 1979).

        To successfully oppose a motion for summary judgment, “the non-moving

  party . . . must present sufficient evidence from which a jury could reasonably find for

  him.” Jones v. Muskegon Cty., 625 F.3d 935, 940 (6th Cir. 2010). However, a district

  court cannot grant summary judgment in favor of a movant simply because the adverse

  party has not responded. Stough v. Mayville Cmty. Sch., 138 F.3d 612, 614 (6th Cir. 1998).

  Rather, the court must, at a minimum, examine the motion to ensure that the movant has

  met its initial burden. Id. In doing so, the court “must not overlook the possibility of

  evidentiary misstatements presented by the moving party.” Guarino v. Brookfield Twp.

  Trs., 980 F.2d 399, 407 (6th Cir. 1992).

        A.     PLAINTIFF’S ALLEGATIONS

        In his one claim proceeding herein [Doc. 13 p. 3], Plaintiff alleges that on March 31,

  2019, while he was in the Grainger County Jail, Defendant Sheriff Harville came into his

  cell screaming for the inmates to get on the ground [Doc. 12 p. 4; Doc. 2 p. 3]. Before

                                              2


Case 2:19-cv-00082-TAV-CRW Document 28 Filed 03/16/21 Page 2 of 5 PageID #: 141
  Plaintiff could comply with this order, he was tased and thrown to the ground in a manner

  that caused a scratch on his back, and this scratch bled substantially [Doc. 12 p. 4].

         B.     DEFENDANT’S ALLEGATIONS

         On March 31, 2019, Plaintiff and others began kicking doors and “tampering with

  the Jail facilities,” refused jail officials’ orders to cease these activities, and “used vulgar

  or insolent language in response to the correctional officers” [Doc. 23-1 p. 2]. Accordingly,

  Defendant Sheriff Harville decided “it was necessary to extract the inmates from their cells

  and restrain them in order to restore order in the facility” and “to transfer several of the

  inmates to other facilities” [Id.]. Defendant Sheriff Harville therefore entered Plaintiff’s

  cell and instructed the inmates therein to get on the ground so that they could be restrained

  [Id.]. Plaintiff did not immediately comply with this order, and correctional officers

  therefore pulled Plaintiff from his bunk and put him on the ground [Id.]. Plaintiff did not

  further resist the officers, and while Defendant Sheriff Harville had a taser ready to use on

  inmates that failed to comply with orders, he did not use the taser on Plaintiff, nor did he

  personally use any force on Plaintiff in this incident [Id. at 2–3].

  II.    ANALYSIS

         As set forth above, Defendant Sheriff Harville seeks summary judgment in his favor

  based on, among other things, his sworn testimony that he did not personally use any force

  on or tase Plaintiff during the incident underlying Plaintiff’s claim proceeding herein.

  Plaintiff has not presented any evidence to dispute this testimony. Moreover, even

  accepting the allegations of Plaintiff’s sworn complaint as true, El Bey v. Roop, 530 F.3d

                                                 3


Case 2:19-cv-00082-TAV-CRW Document 28 Filed 03/16/21 Page 3 of 5 PageID #: 142
  407, 414 (6th Cir. 2008) (holding that a sworn complaint carries the same weight as an

  affidavit for purposes of summary judgment), the complaint does not allow the Court to

  plausibly infer that Defendant Sheriff Harville personally tased or otherwise used force on

  Plaintiff in this incident, or that Defendant Sheriff Harville approved or acquiesced to any

  use of excessive force on Plaintiff by another officer.2 But Defendant Sheriff Harville

  cannot be liable under § 1983 based only on his supervisory authority or presence when

  another officer uses force. Everson v. Leis, 556 F.3d 484, 495 (6th Cir. 2009) (providing

  that § 1983 liability cannot be premised upon a theory of respondeat superior); Frazier v.

  Michigan, 41 F. App’x 762, 764 (6th Cir. 2002) (providing that “a complaint must allege

  that the defendants were personally involved in the alleged deprivation of federal rights”

  to state a claim upon which relief may be granted under § 1983); Sheehee v. Luttrell, 199

  F.3d 295, 300 (6th Cir. 1999) (providing that “[a]t a minimum a plaintiff must show that

  the official at least implicitly authorized, approved, or knowingly acquiesced in the

  unconstitutional conduct of the offending officers”); Turner v. Scott, 119 F.3d 425, 429

  (6th Cir. 1997) (providing that “[g]enerally speaking, a police officer who fails to act to

  prevent the use of excessive force may be held liable when (1) the officer observed or had

  reason to know that excessive force would be or was being used, and (2) the officer had

  both the opportunity and the means to prevent the harm from occurring”) (citation omitted).


         2
            While Plaintiff does assert that Defendant personally used force on and tased Plaintiff in
  his pretrial narrative statement [Doc. 22], this filing is unsworn and the Court cannot consider it
  for purposes of summary judgment. Fed. R. Civ. P. 56(c)(4); Dole v. Elliot Travel & Tours, Inc.,
  942 F.2d 962, 968–69 (6th Cir. 1991) (providing that a court may not consider unsworn
  statements when ruling on a motion for summary judgment).
                                                    4


Case 2:19-cv-00082-TAV-CRW Document 28 Filed 03/16/21 Page 4 of 5 PageID #: 143
  Thus, even making all reasonable inferences in Plaintiff’s favor, Plaintiff has not come

  forward with proof that would allow a reasonable jury to find in his favor on his claim that

  Defendant Sheriff Harville violated his rights under the Eighth Amendment.

         The Supreme Court has found that “the plain language of Rule 56(c) mandates the

  entry of summary judgment, after adequate time for discovery and upon motion, against a

  party who fails to make a showing sufficient to establish the existence of an element

  essential to that party’s case, and on which that party will bear the burden of proof at

  trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). Accordingly, Defendant Sheriff

  Harville is entitled to summary judgment.

  III.   CONCLUSION

         For the foregoing reasons, Defendant Sheriff Harville’s motion for summary

  judgment [Doc. 23] will be GRANTED and this action will be DISMISSED with

  prejudice. Further, the Court CERTIFIES that any appeal from this decision would not

  be taken in good faith, and that Plaintiff should be DENIED leave to proceed in forma

  pauperis on any subsequent appeal.

         AN APPROPRIATE JUDGMENT ORDER WILL ENTER.


                                     s/ Thomas A. Varlan
                                     UNITED STATES DISTRICT JUDGE




                                               5


Case 2:19-cv-00082-TAV-CRW Document 28 Filed 03/16/21 Page 5 of 5 PageID #: 144
